Citation Nr: 0602392	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for varicose veins of 
the left leg.

3.  Entitlement to service connection for coronary artery 
disease, as secondary to either hypertension or varicose 
veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran/Appellant

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979 and from July 1980 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.  The veteran filed his 
notice of disagreement in May 2003, the RO issued a statement 
of the case in December 2003, and the veteran perfected his 
appeal in February 2004.  The veteran also testified before 
the undersigned at a November 2005 video conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As to varicose veins, the veteran testified that they were 
first identified shortly after his in service right knee 
surgery in 1984.  The veteran indicated that his doctor at 
the time attributed it to bearing weight on that leg for such 
a long period of time while the right leg recuperated.  The 
veteran further indicated that he was told the problem was 
only cosmetic, and that as such, no formal treatment for it 
occurred.  

With respect to hypertension, the veteran testified that 
during service his blood pressure would be periodically noted 
as elevated, but would then show normal levels, such that it 
too was not formally treated.  

The service medical records do show occasions where the 
veteran's blood pressure level was recorded as 120/90, 
138/100, 136/92, 120/90, 106/96, 178/78, 130/96, and 130/90, 
but they do not include any reference to varicose veins.  
Given these blood pressure levels noted in service, together 
with current evidence reflecting the veteran is on medication 
that controls hypertension, an examination and opinion should 
be obtained as to whether hypertension may be considered to 
have had its onset in service.  Furthermore, the veteran 
testified that he received VA treatment in the years shortly 
after service.  The current evidence does not include medical 
records from this period of time, and since they could also 
contain relevant findings concerning the veteran's blood 
pressure, an attempt to obtain them should be made.  

Similarly, the veteran's explanation for the absence of any 
reference in his service medical records to varicose veins is 
plausible.  Recent records confirm the presence of the 
condition, but before a final decision is made, available 
records from the period shortly after service would be 
useful.  

Finally, because the resolution of the matter concerning 
hypertension could effect the outcome of the claim concerning 
coronary artery disease, a decision on the coronary artery 
disease question must wait.  

In view of the foregoing, this case is remanded for the 
following:  

1.  Ensure that the duty-to-notify and 
duty-to-assist requirements are fully 
complied with and satisfied.  The veteran 
should be specifically asked to submit 
any evidence in his possession which 
pertains to his claims.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Danville, 
Illinois, and outpatient clinic in 
Peoria, Illinois for any treatment from 
June 1995 to the present.

3.  Schedule the veteran for an 
examination.  The examiner should be 
provided with the veteran's claim file 
and asked to fully review it, and note 
the periodic occasions in service when 
the veteran's blood pressure may be 
considered elevated.  The examiner should 
specifically comment on whether the 
veteran has hypertension, and if so, 
whether it is as likely as not that it 
had its onset in service.  Any opinion 
rendered should be supported by a 
complete rationale.  Further, if the 
veteran does have hypertension, the 
examiner should offer an opinion as to 
whether it caused or has aggravated the 
veteran's coronary artery disease.  

4.  When the development requested has 
been completed, review the case.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


